ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because the prior art made of record does not teach a charging station for charging a battery of an electric or hybrid vehicle at rest at ground level, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-14, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a lifting controller to activate said lifting means to move said charging portion between said first position and said second position,
wherein said charging station includes a control panel that is operated via a user interface to facilitate provide access to said charging station, and
wherein said lifting controller is operable in response to said control panel to activate said lifting means to move said charging portion of said charging station from said first position below said ground level to said second position fully above said ground level to provide access to said electrical outlet, and to move said charging portion from said second position to said first positionsaid ground level, wherein, when in said first position below said ground level said charging portion is activated to charge said vehicle connected to said electrical outlet

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851